Your request for an Attorney General Opinion has been forwarded to me for research and reply. You have asked the following question:
      1.) Which agency has the financial responsibility for housing juveniles prior to adjudication?
To address your question, a review of the previous Attorney General opinions regarding this very issue was conducted. The last opinion issued concerning this issue was Louisiana Attorney General Opinion Number 98-61. In this opinion, the Attorney General took the position that, "the governing authority requesting the juvenile's detention must pay the cost associated with that detention." This position was taken pursuant to LSA-Ch. C. art. 815 (D) (3) which stated:
      "The governing authority of the parish or municipality requesting such placement and the administrator or the facility enter into mutual agreement for reimbursement to the facility for the cost of the care provided."
However, pursuant to the statutory revision by the Louisiana State Law Institute, Acts 1999, No. 1356, subparts (D)(1) through (3) of the article referenced above were deleted. Therefore, the answer to this frequently asked question lies in the 2004 statutory revisions.
Through the enactment of Acts 2004, No. 120 § 1, subpart E was added to LSA-Ch. C. art. 815. This new subpart addresses the fiduciary duties that coincide with the confinement of children taken into custody or placed in detention. This subpart reads:
      "The governing authority of the parish or municipality requesting placement of a juvenile in either a regional detention center or a shelter care facility shall be responsible to the regional detention center or shelter care facility for the cost of confinement in accordance with a schedule which may be adopted by the regional detention center or shelter care facility."
Therefore, this office has and still maintains the position that it has previously taken. The governing authority requesting the juvenile's detention must pay the costs associated with that detention in accordance a schedule which may be adopted by the regional detention center or shelter care facility pursuant to LSA-Ch. C. art. 815 (E).
If the office can be of further assistance, please do not hesitate to contact us.
Very truly yours,
  CHARLES C. FOTI, JR. ATTORNEY GENERAL
  BY: C. JOSEPH GIORDANO, II ASSISTANT ATTORNEY GENERAL